Citation Nr: 1453223	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a stroke, secondary to hypertension.

3.  Entitlement to service connection for arthritis of the bilateral knees.

4.  Entitlement to service connection for arthritis of the right foot and ankle.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to special monthly compensation based on the need for aid and attendance.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989, with subsequent National Guard service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.	

The issue of entitlement to non-service-connected pension has been raised by the Veteran's October 2014 testimony before the undersigned Veterans Law Judge (VLJ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The RO in Houston, Texas, has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the October 2014 hearing before the undersigned VLJ, the Veteran testified that he received disability benefits from the Social Security Administration (SSA).  He stated that these benefits were in part due to his arthritis of the bilateral knees and right foot and ankle.  

The record does not contain any records from SSA.  The Board finds that SSA records would be relevant to the Veteran's VA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The provisions of 38 U.S.C.A. § 5103A(b)(3) require that VA continue any attempts to get federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

VA has determined that the Veteran's service treatment records are unavailable.  In this regard, during the hearing the Veteran testified that he injured his right ankle and foot during AIT while stationed at Fort Gordon.  He received treatment for this injury at the hospital at Fort Gordon.  He also testified that he was treated for knee injuries incurred in a motor vehicle accident (MVA) at a hospital in Landstuhl, Germany, near Ramstein Air Base.  He was admitted for at least one night and made multiple visits there.  He stated that his mental disability began with or during this hospitalization.  He received physical therapy afterward for 7 months.  He stated that this occurred sometime from the middle of 1987 to the beginning of 1988.  

The record before the Board contains no treatment records from the Eisenhower Army Medical Center at Fort Gordon or the Landstuhl Regional Medical Center near Ramstein Air Base.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  As noted, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell, supra.  

The record contains no service personnel records from the Veteran's period of active duty.  The only service personnel records are from the Veteran's National Guard Service.  Service personnel records from Veteran's period of active duty are necessary to determine the dates of his AIT at Ft. Gordon and his service in Germany, for purposes of obtaining the records discussed above.  

The hospital records identified above could also be relevant to the Veteran's claim for hypertension, as he contends that he was diagnosed with borderline hypertension during active duty.  

The Veteran's claim for service connection for a stroke, claimed as secondary to hypertension, a TDIU and special monthly compensation based on the need for aid and attendance are inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.  Evidence of attempts to obtain these records should be associated with the record.

2.  Contact the National Personnel Records Center (NPRC), or any other applicable agency, and request it provide a complete copy of the Veteran's service personnel records.  Evidence of attempts to obtain these records should be associated with the record.

3.  Contact all appropriate sources to obtain all of the Veteran's pertinent treatment records from Eisenhower Army Medical Center at Fort Gordon and Landstuhl Regional Medical Center near Ramstein Air Base.  Evidence of attempts to obtain these records should be associated with the record.

4.  Then, undertake any additional evidentiary development that is necessary in light of the evidence obtained pursuant to this Remand.  

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




